ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 11-16, 32-39, and 41-42 as filed 05/20/2022 are the current claims hereby under examination. 

Claim Rejections - 35 USC § 101 – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 05/20/2022, with respect to the rejections of claims 36-39 and 41-42 have been fully considered and are persuasive. The claims have amended to include limitations form the objected to independent claim. The rejections of claims 36-39 and 41-42 under 35 USC § 101 have been withdrawn. 

Allowable Subject Matter
Claims 11-16, 32-39, and 41-42 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 11, and all dependent claims therefrom, the prior art relied upon in previous rejections and those discovered during search and consideration of the claims fails to teach or reasonably suggest the limitations of a processor configured to provide an alert to the subject that the first glucose biosensor can be removed in response to the indication that the second glucose value is correlated within the predetermined threshold of the first glucose value during a cross calibration including two inserted glucose sensors as described in claim 11. 
The closest prior art of reference includes Feldman (US 20160000360 A1) who teaches calibrating two analyte sensors which are both inserted into a patient. However, Feldman does not teach or suggest providing an alert that a first glucose biosensor can be removed in response to the indication that the second glucose value is correlated within the predetermined threshold of the first glucose value during a cross calibration as described in claim 11.

Regarding claim 36, and all dependent claims therefrom, the prior art relied upon in previous rejections and those discovered during search and consideration of the claims fails to teach or reasonably suggest the limitations of a processor configured to provide an alert to the subject that the first glucose biosensor can be removed in response to the indication that the second glucose value is correlated within the predetermined threshold of the first glucose value during a cross calibration including two inserted glucose sensors as described in claim 40. 
The closest prior art of reference includes Feldman (US 20160000360 A1) who teaches calibrating two analyte sensors which are both inserted into a patient. However, Feldman does not teach or suggest providing an alert that a first glucose biosensor can be removed in response to the indication that the second glucose value is correlated within the predetermined threshold of the first glucose value during a cross calibration as described in claim 40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791                  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791